Citation Nr: 0910775	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  01-01 472A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period from 
June 4, 1998 through August 17, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on three periods of active duty from 
August 1984 through June 1988, September 1990 through May 
1991, and July 1996 through April 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  The Veteran appeared and 
provided testimony at two Travel Board hearings in March 2004 
and June 2007. Both hearings were held at the RO in Newark, 
New Jersey.

The Board notes that the Veteran was initially granted 
service connection for PTSD with a 30 percent disability 
rating, effective June 3, 1998, in the February 2000 rating 
decision which is the subject of this appeal.  A subsequent 
September 2003 Supplemental Statement of the Case and rating 
decision granted the Veteran an increased initial evaluation 
for PTSD of 50 percent, also effective June 3, 1998.  In July 
2004, the Board issued a decision denying an increased 
initial evaluation in excess of 50 percent.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In the Court's August 2006 
Judgment, the Board's July 2004 decision was vacated and the 
matter was returned to the Board for adjudication consistent 
with the Judgment.  In December 2006, after the retirement of 
Judge Robert Regan (who presided over the March 2004 
hearing), the Veteran requested a new Travel Board hearing.  
The matter was accordingly remanded by the Board in January 
2007 for a new hearing.  A second Travel Board hearing was 
held in June 2007, at which time the Veteran indicated 
ongoing psychiatric treatment and worsening symptoms.  Given 
the Veteran's testimony, the matter was remanded once again 
in September 2007 with directions to:  contact the Veteran to 
obtain any additional evidence; obtain additional treatment 
records relating to treatment from September 2003 and 
forward; schedule the Veteran for a new VA psychiatric 
examination to assess the Veteran's current psychiatric 
condition; and readjudicate the matter based upon any 
additional evidence.  The action directed in the Board's 
September 2007 remand has been fully performed, and the 
matter has now returned to the Board for adjudication.

The Board notes that the Veteran was granted a full 
disability evaluation of 100 percent for PTSD, effective 
August 18, 2008 (the date of the Veteran's most recent VA 
examination), in a September 2008 Supplemental Statement of 
the Case issued by the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  From June 4, 1998 through March 9, 2003, the Veteran's 
PTSD was productive of occupational and social impairment, 
with deficiencies in such areas as work, family relations, 
judgment, thinking or mood due to such symptoms as 
depression; anxiety; panic attacks; disturbances of 
motivation and mood; and difficulties in establishing and 
maintaining effective work and social relationships. 

2.  From March 10, 2003 through August 17, 2008, the 
Veteran's PTSD was not productive of total occupational and 
social impairment, but was productive of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); and difficulty in adapting to stressful 
situations; and an inability to establish and maintain 
relationships.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for PTSD, for the period from June 4, 1998 through March 9, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for an evaluation of 70 percent for PTSD, 
for the period from March 10, 2003 through August 17, 2008, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.126, 
4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

II.  Analysis

Under 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD that is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent disability evaluation.
A 70 percent disability evaluation is appropriate for PTSD 
that is manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent disability evaluation is granted where PTSD is 
productive of total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
himself or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time and place; or 
memory loss for the names of close relatives, own occupation, 
or own name.

The Veteran's service treatment records do not reflect any 
specific complaints of psychiatric symptoms, nor do they 
reflect any psychiatric treatment.

The earliest relevant post-service treatment record pertains 
to a June 1998 psychiatric note from VA psychiatrist, Dr. 
Janette C. Robb.  The note reflects that the Veteran reported 
that she was sexually assaulted during service.  It also 
reveals the Veteran's complaints of depression, anxiety in 
the company of males where she was the only female, 
difficulties establishing personal and professional 
relationships with men, and self-isolation.

In February 1999, the Veteran underwent a VA psychiatric 
examination.  At that time, she denied that she was 
undergoing any active psychiatric treatment and any prior 
hospitalization associated with her psychiatric disorder.  
She reported that she was employed as a maintenance worker 
and that she had held that job for three weeks.  Prior to 
that, she had been employed for one and a half years as an 
airline ticket sales agent.  She stated that she was forced 
to leave her employment with the airline due to an inability 
to deal with her co-workers and supervisors.  With respect to 
her symptoms, the Veteran reported socially avoidant behavior 
to the point of isolation, persistent depression, low self-
esteem, feelings of being a failure, helplessness, inability 
to trust in others or to form relationships, fear of being 
involved with persons of the opposite sex, interrupted sleep 
of approximately three to four hours per night, frequent 
dreams of her in-service sexual assault, being preoccupied 
with memories of her in-service assault, spontaneous tearful 
episodes, and flashbacks of an in-service incident which she 
witnessed in which a seven year old boy was run over and 
killed by military vehicles.  On examination, the Veteran was 
noted as being conventional in appearance.  She became 
tearful and agitated when discussing her in-service sexual 
assault and the death of the seven year old boy.  She was 
alert and oriented to time, place, and self.  Her voice as 
very low and barely above the volume of a whisper.  Her 
psychomotor activity was reduced.  The Veteran did not 
display any spontaneity of speech and demonstrated a 
constricted affect and significantly depressed mood.  She 
denied having any suicidal thought or intent.  No 
disturbances of mental stream, thought, or perception were 
noted.  The Veteran's concentration appeared impaired, but 
she did not demonstrate any cognitive deficits.  Her insight 
was poor, but her judgment was adequate, and she was 
determined by the examiner to be financially competent.  
Based upon the examination, the Veteran was diagnosed with 
PTSD and depression which was caused by her in-service sexual 
assault and her witnessing of the accidental death of a child 
during service.  She was assessed a score of 55 on the Global 
Assessment of Functioning (GAF) Scale.

In February 2000, the Veteran underwent a VA neurology 
examination to assess the Veteran's reported chronic fatigue, 
depression, and sleep disorder.  At that examination, the 
Veteran reported symptoms including chronic fatigue, broken 
and fragmented sleep, nightmares, flashbacks, depression, and 
feelings of being upset.  She reported that she was not 
working at that time.

In April 2000, the Veteran underwent a VA sleep study to 
investigate ongoing complaints of disturbed sleep.  Findings 
from the sleep study indicated poor sleep efficiency, 
reduction of rapid eye movement (REM) sleep time, but no 
significant breathing events.  The sleep study technician 
noted that the Veteran appeared to be having a nightmare 
throughout the study.

A VA psychiatric note from August 2001 indicates that the 
Veteran received a proposal of marriage, but that she was 
apprehensive and fearful that her partner might learn of her 
psychiatric symptoms and of her in-service sexual trauma.  

In September 2001, the Veteran underwent a second VA 
psychiatric examination.  The Veteran was noted as having 
difficulty discussing events from her service.  She reported 
nightmares and flashbacks, irritability, having a depressed 
mood, loss of concentration, crying spells, feelings of 
worthlessness, and a lack of energy with low motivation.  On 
examination, she was noted as being casually dressed and 
cooperative during the interview.  She demonstrated a 
depressed mood and tearful affect.  Her speech was halting.  
No perceptual problems were noted, and the Veteran's thought 
content and process were normal.  The Veteran again denied 
any suicidal or homicidal ideation.  She was oriented to 
time, place, and self, was able to perform two out of three 
memory tests, and was able to perform a serial seven counting 
test.  The Veteran was noted as having fair judgment, 
insight, and impulse control.  She reported that she was 
isolative, did not have many friends, but spoke with her 
sister.  She stated that she was attending college courses at 
that time.  Based upon the examination, the Veteran's 
diagnosis of PTSD was confirmed and she was again assessed a 
GAF score of 55.

The Veteran was hospitalized for five days from March 10, 
2003 through March 14, 2003 at the VA medical center in East 
Orange, New Jersey (VAMC) for psychiatric symptoms which 
included poor sleep, flashbacks, nightmares, depression, 
crying spells, and poor appetite.  At that time, she admitted 
that she had smoked marijuana a few weeks before admission 
and that she drank rum a few nights per week to help herself 
sleep.  An examination performed on admission revealed that 
the Veteran was alert and oriented to time, place, and self.  
She demonstrated poor eye contact, depressed mood, was 
tearful, and exhibited soft speech.  She reported that she 
was residing at that time with family members.  She initially 
denied any previous suicide attempts, but while being 
escorted to the emergency department, reported that she felt 
suicidal.


During her hospitalization, the Veteran underwent a third VA 
psychiatric examination, at which time she reported that she 
was living with her mother and sister's family after her 
house had been recently lost due to bankruptcy.  The Veteran 
reported symptoms which included ongoing nightmares and 
flashbacks, fragmented sleep in which she awoke two to three 
times per week and was unable to fall back asleep, anxiety 
and depression that had worsened since terrorist attacks on 
September 11, 2001, feelings of constant dread which 
interfered with her thinking and job performance , and 
difficulty in having relationships with men.  In particular, 
the Veteran related that she had called off an engagement to 
her daughter's father two years before.  During the 
interview, the Veteran provided a complete employment history 
which reveals that she received business training after her 
graduation from high school and that she worked for a 
financial firm for two years before being laid off.  The 
Veteran subsequently entered active duty service.  Following 
her discharge from service, the Veteran worked for a delivery 
service from 1988 through 1996 before she was released after 
testing positive for marijuana.  From 1997 through 1999, the 
Veteran was employed as an airline sales representative.  
Subsequently, the Veteran applied for a position as a train 
engineer, but reportedly was unable to complete her training 
for this position due to recurrent nightmares and poor 
concentration.  The Veteran reported that she subsequently 
worked as a private school teacher. Although she reported 
that she enjoyed that job, she was let go after the school 
closed.  On examination, the Veteran was neatly dressed and 
demonstrated a depressed mood and affect.  She was tearful 
and irritable during the examination.  Her speech was 
delayed, however, her thought process was organized.  The 
Veteran was noted as demonstrating preoccupied thought with 
feelings of guilt and replacement being on an unrealistic 
level.  No perceptual disturbances were noted.  She denied 
homicidal or suicidal ideation.  The Veteran was able to 
recite five numbers in sequence backward and forward from 
memory.  Based upon the examination, the Veteran was 
diagnosed with moderate to severe PTSD with prominent sleep 
disturbance, anxiety, depression, recurrent nightmares, and 
flashbacks.  A GAF score of 37 was assigned, and the examiner 
opined that the Veteran experienced poor concentration which 
interfered with her ability to maintain employment 
commensurate with her intellectual ability and affected her 
social functioning and judgment.  The examiner opined that 
the Veteran was unable to work.


During her March 2003 hospitalization, the Veteran initially 
continued to demonstrate depressed mood and constricted 
affect.  She denied having any nightmares during her 
hospitalization, but reported having intrusive thoughts.  
Over the course of her hospitalization, the Veteran 
participated in various group therapy sessions and reported 
being able to sleep without nightmares.  At discharge, she 
reported feeling much better and that she was not 
experiencing any flashbacks, nightmares, and daytime 
drowsiness.  She stated that she was able to sleep through 
the night and was eating well.

An October 2003 letter from the Veteran's employer indicates 
that the Veteran had been employed as a courtesy desk 
receptionist, but that she was discharged after an incident 
in which she was confronted by a customer demanding service. 
According to the letter, the Veteran assumed "a fighting 
stance" toward the customer during the altercation before 
being separated by her supervisor.

At the Veteran's March 2004 Travel Board hearing, the Veteran 
testified that she was not employed at that time.  She 
reported that she experienced panic attacks when around 
crowds and that her social activities largely consisted of 
attending church.  She described a very close relationship 
with her daughter.

Treatment records from the VAMC which relate to treatment 
from September 2004 through June 2007 reflect that the 
Veteran received continuing psychiatric care during that 
period.

In February 2005, the Veteran reported that she was taking 
college courses toward a Bachelors Degree and that she was 
training for a home security job.  In July 2005, she reported 
that she was working while taking online courses.  In 
November 2006 she reported flashbacks and mood irritability, 
and that she was "sleeping OK except for sometimes."  She 
denied any suicidal ideation.  A mental status examination 
revealed that the Veteran was alert, oriented to time, place, 
and self, cooperative, demonstrated fluent speech, anxious 
mood, constricted affect, and appeared to be upset.  She 
denied any audial or visual hallucinations or suicidal or 
homicidal ideation.  Her thought process was logical and goal 
oriented, and her insight and judgment were fair.  She was 
assessed a GAF score of 50 at that time.  


In June 2007, the Veteran was seen as a walk-in patient at 
the VAMC for complaints of constant worry and feelings of 
being upset when reading stories in the newspaper that 
reported on the killing of children.  She reported that 
reading such stories triggered thoughts of the in-service 
event in which she witnessed a child being run over by 
military vehicles.  She denied any suicidal thoughts and 
reported that prescribed medication was helping her to sleep 
better.  A mental status examination revealed that the 
Veteran was alert and oriented, cooperative, exhibited fluent 
speech, and demonstrated dysphoric mood with full affect.  
She denied any hallucinations.  Her thought process was 
linear, and her insight and judgment were fair.  Based upon 
the examination, the Veteran was given a GAF score of 40.

At the Veteran's June 2007 Travel Board hearing, the Veteran 
reported that she was not employed at that time.  She 
testified that her most recent employment presented an 
uncomfortable workplace in which she was verbally harassed by 
her supervisor.  This employment ended after approximately 
four months.  The Veteran testified that she had previously 
lived with her daughter before she moved in with her sister.  
Due to difficulties with her sister's male companion, she was 
in the process of moving into a new apartment.  She continued 
to speak with her sister over the telephone.  At the hearing, 
the Veteran testified that she was taking online courses 
toward a Bachelor of Science degree in Public Administration.

Subsequent VAMC treatment records indicate that the Veteran 
continued to receive psychiatric treatment.  In September 
2007, the Veteran was seen at the VAMC for a mental health 
evaluation.  At that time, she reported she was not working.  
She stated that she was sharing her living space with another 
person and that this was causing additional stress for her.  
She reported ongoing intrusive thoughts and premonitions 
regarding world events and that she believed she was 
responsible for the war.  She stated that she was continuing 
to experience sleep difficulty.  She denied having any 
suicidal thoughts or hallucinations, and denied having any 
issues with substance abuse.  On examination, the Veteran was 
alert, awake, and oriented to time, place, and self.  Her 
speech was fluent.  She demonstrated an anxious mood and 
constricted affect.  Her thought process was linear, and her 
insight and judgment were fair.  At that time, she was 
assessed a GAF score of 45.

In August 2008, the Veteran received a fourth VA psychiatric 
examination.  At that time, the Veteran reported that she was 
not working.  She reported that she enjoyed a "very close" 
relationship with her daughter and eleven living siblings.  
The Veteran related that she attended church and was 
independent with her activities of daily living, including 
the ability to dress and groom herself.  She reported 
symptoms including vivid memories and flashbacks of service, 
being easily startled, extreme hypervigilance, being 
protective of her immediate space, intolerance for people 
coming from behind her, mood swings, becoming easily 
agitated, desire to stay in her home and avoidance of crowds 
of people, problems with attention and concentration, 
disturbed sleep from which she awakened several times per 
night, and recurring nightmares.  On examination, the Veteran 
was noted as being polite, cooperative, and was groomed 
appropriately.  She was oriented to time, place, and self.  
She demonstrated depressed mood and wept frequently during 
the examination.  Her speech was normal and her thought 
content was appropriate.  No evidence of perceptual 
impairment was detected.  The Veteran denied hallucinations 
and delusions and reported that while she had never attempted 
suicide, had considered it on many occasions.  Her memory and 
concentration was intact during the examination, and she also 
demonstrated intact abstract reasoning, judgment, and impulse 
control.  Based upon the examination, the Veteran was 
diagnosed with severe chronic PTSD and assessed a GAF score 
of 31.

Based upon the foregoing, and pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411, a 50 percent disability evaluation is 
appropriate for the period from June 4, 1998 through March 9, 
2003.  The treatment records from that period indicate 
symptoms including constricted or flattened affect, 
depression, anxiety, impaired sleep, nightmares, low self-
esteem, loss of concentration, irritability, and low energy 
and motivation.  At the Veteran's February 1999 VA 
examination, she was found to be alert to time, place, and 
self and was also found to have adequate judgment without 
disturbances in mental stream, thought, or perception.  The 
examiner determined the Veteran was financially competent at 
that time and assessed a GAF score of 55.  Although the 
treatment records from this period consistently indicate 
avoidant behavior and difficulties in establishing personal 
and professional relationships with men, the Board notes that 
she was able to maintain relationships with her daughter's 
father and with family members, thus indicating that she did 
not suffer from an inability to maintain such relationships.  
The Board also notes that the Veteran was able to maintain 
consistent employment during this period, as demonstrated by 
the Veteran's occupational history, as reported at her March 
2003 VA psychiatric examination.  Moreover, the treatment 
records do not indicate that the Veteran was unemployable due 
to her psychiatric symptoms during this time period.

With respect to the period from March 10, 2003 through August 
17, 2008, the Board finds that a 70 percent disability 
evaluation is warranted pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  During the Veteran's hospitalization, 
which began on March 10, 2003, the Veteran reported continued 
symptoms of nightmares, irritability, depressed mood, loss of 
concentration, crying spells, and lack of energy and 
motivation, and also reported for the first time that she 
felt suicidal.  Subsequent treatment records and VA 
examinations indicate that the Veteran suffered severe 
occupational impairment due to her psychiatric symptoms.  At 
her March 2003 VA examination, which was performed during her 
hospitalization, she was determined to be experiencing poor 
concentration which interfered with her ability to maintain 
employment commensurate with her intellectual ability.  The 
examiner opined that she was unable to work.  The records 
demonstrate that the Veteran was subsequently able to return 
to work as a courtesy desk receptionist, although this 
employment was short-lived. Since that time, she has 
participated in online college courses toward a Bachelor of 
Science degree in Public Administration.  She also held 
additional employment for a home security company.  Moreover, 
the Board notes that the Veteran described that she was able 
to maintain a very close relationship with her daughter and 
siblings.  Under the circumstances, the Board finds that the 
Veteran's overall disability picture is commensurate with a 
70 percent disability evaluation for the prescribed period.

As set forth above, the Veteran has been granted a 100 
percent disability evaluation for PTSD, effective August 18, 
2008.

Finally, the Veteran has submitted no evidence showing that 
this disorder has markedly interfered with her employment 
status beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  As such, the Board is 
not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the evidence of record supports a 50 percent 
evaluation from June 4, 1998 through March 9, 2003 and a 70 
percent evaluation from March 10, 2003 through August 17, 
2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran and her representative were 
notified of the information and evidence needed to 
substantiate the assignment of a higher rating for service 
connection for PTSD in an August 2001 notification letter.  
In October 2007, the Veteran was notified that a disability 
rating and an effective date for the award of benefits are 
assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Following a reasonable period of time in which the Veteran 
was permitted to respond, the matter was readjudicated by the 
RO in a September 2008 Supplemental Statement of the Case.

Moreover, as this case concerns an initial evaluation and 
comes before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
Veteran in failing to provide adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's VA medical treatment records have been 
obtained.  Additionally, she was afforded four VA psychiatric 
examinations in February 1999, September 2001, March 2003, 
and August 2008 by examiners who reviewed the claims file.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran or her representative that reasonably 
affects the fairness of this adjudication.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an initial evaluation in excess of 50 percent 
is denied for the period from June 4, 1998 through March 9, 
2003.  Entitlement to an evaluation of 70 percent is granted 
for the period from March 10, 2003 through August 17, 2008, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


